UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2010 OR o TRANSITION REPORT PURSUANT SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from: to Commission file number: 000-30375 Las Vegas Gaming, Inc. (Exact name of registrant as specified in its charter) Nevada 88-0392994 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3980 Howard Hughes Pkwy., Suite 450, Las Vegas, Nevada 89169 (Address of principal executive offices) (702) 871-7111 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filero Non-accelerated filer o (do not check if smaller reporting company)Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 15,009,149 shares of Common Stock Series A, $.001 par value, as of March 31, 2010 Table of Contents LAS VEGAS GAMING, INC. FORM 10-Q TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements ofStockholders’ Equity 5 Consolidated Statements of Cash Flows 7 Notes to Unaudited Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4T. Controls and Procedures 22 PART II – OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Submission of Matters to a Vote of Security Holders 24 Item 5. Other Information 24 Item 6. Exhibits 24 PlayerVision, RoutePromo, NumberVision, WagerVision, AdVision, Nevada Numbers, The Million Dollar Ticket, and Nevada Keno are our trademarks.This report may contain trademarks and trade names of other parties, corporations, and organizations. - 2 - Table of Contents PART I – FINANCIAL INFORMATION Item 1.Financial Statements. LAS VEGAS GAMING, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, March 31, ASSETS 2009 2010 Current assets (Unaudited) Cash $ 5,293 $ 4,610 Accounts receivable, net 336,352 159,098 Inventories 223,287 192,167 Prepaid expenses, deposits and other 34,311 113,791 Jackpot reserve deposits 218,628 219,519 817,871 689,185 Equipment, net 505,486 479,114 Goodwill 1,413,901 1,413,901 Patents and other intangibles, net 757,267 735,393 Other 42,212 40,030 $ 3,536,737 $ 3,357,623 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIENCY) Current liabilities Due to stockholders and officers $ 1,555,000 $ 2,672,847 Due to buyer of bingo business 494,342 458,892 Accounts payable 1,017,375 937,815 Accrued salaries 391,122 558,855 Accrued dividends 994,607 1,397,171 Operating lease reserve - 325,234 Progressive jackpot liability 1,612,946 228,496 Other 265,276 445,021 6,330,668 7,024,331 Long-term debt, net of current portion 16,266 29,868 Conditionally redeemable Series B Convertible Preferred Stock, 50,000 shares issued and outstanding 250,000 250,000 6,596,934 7,304,199 Stockholders' equity (deficiency) Preferred Stock, $.001 par, 10,000,000 shares authorized: Series E:810,800 shares issued and outstanding 811 811 Series G: 150,000 shares issued and outstanding 150 - Series H: 98,500 shares issued and outstanding 99 99 Series I: 4,693,878 shares issued and outstanding 4,694 4,694 Common Stock, $.001 par value, 90,000,000 shares authorized: Common Stock, $.001 par value, 90,000,000 shares authorized, 14,974,149and 15,009,149 shares of series A issued and outstanding 14,974 15,009 Additional paid-in capital 44,245,949 43,592,194 Deficit (47,326,874 ) (47,559,383 ) (3,060,197 ) (3,946,576 ) $ 3,536,737 $ 3,357,623 See notes to unaudited consolidated financial statements. - 3 - Table of Contents LAS VEGAS GAMING, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS THREE MONTHS ENDED MARCH 31, 2(UNAUDITED) 2009 2010 Revenues Casino games $ 75,664 $ 11,568 Product sales 97,291 108,818 Other 266,271 186,454 439,226 306,840 Costs and expenses Casino games 124,280 6,591 Product costs 56,523 45,903 Other 262,416 105,694 443,219 158,188 Gross operating income (loss) (3,993 ) 148,652 Other operating expenses Provision for lease abandonment - 325,234 Other selling, general, and administrative 1,464,749 705,631 Research and development 20,458 23,156 Depreciation and amortization 135,608 73,494 1,620,815 1,127,515 Operating loss (1,624,808 ) (978,863 ) Other income and expense Interest expense (11,541 ) (106,087 ) Other (2,614 ) 1,751 Loss from continuing operations (1,638,963 ) (1,083,199 ) Income from discontinued operations: (including gain on sale of bingo assets of $68,991 in 2010) 178,648 11,768 Net loss (1,460,315 ) (1,071,431 ) Preferred stock dividends (223,932 ) (510,411 ) Net loss attributed to common stockholders $ (1,684,247 ) $ (1,581,842 ) Net loss per common share $ (0.11 ) $ (0.11 ) Weighted average shares outstanding 15,023,440 15,000,399 See notes to unaudited consolidated financial statements - 4 - Table of Contents LAS VEGAS GAMING, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (DEFICIENCY) THREE MONTHS ENDED MARCH 31, 2(UNAUDITED) Series E Convertible Preferred Stock Series F Convertible Preferred Stock Series G Convertible Preferred Stock Series H Convertible Preferred Stock Series I Convertible Preferred Stock Common Stock (Including Series A) Additional Paid-In Capital Less Due From Officers and Stockholders Deficit Balances, January 1, 2009 $ 811 $ 200 $ 150 $ 99 $ 4,694 $ 14,850 $ 44,160,702 $ (188,245 ) $ (41,584,110 ) Net loss (1,460,315 ) Series F, G, and I preferred stock dividends payable (223,932 ) Issuance of warrants for services 139,747 Other stock based compensation 20 (20 ) Redemption of Series F Preferred Stock (200 ) (999,800 ) Reissuance of Series Preferred Stock 200 998,000 Collection of amounts receivable from employees and stockholders 3000 Sale of Common Stock 225 562,275 Balances, March 31, 2009 $ 811 $ 200 $ 150 $ 99 $ 4,694 $ 15,095 $ 44,862,704 $ (185,245 ) $ (43,268,357 ) See notes to unaudited consolidated financial statements - 5 - Table of Contents Series E Convertible Preferred Stock Series F Convertible Preferred Stock Series G Convertible Preferred Stock Series H Convertible Preferred Stock Series I Convertible Preferred Stock Common Stock (Including Series A) Additional Paid-In Capital Less Due From Officers and Stockholders Deficit Balances, January 1, 2010, as previously reported $ 811 $ - $ 150 $ 99 $ 4,694 $ 14,974 $ 44,245,949 $ - $ (47,326,874 ) Adoption of new accounting principle 1,349,332 Balances, January 1, 2010, as restated (45,977,542 ) Net loss (1,071,430 ) Dividends Payable Preferred Stock I (510,411 ) Issuance of stock options and warrants for services 8,630 Issuance of CommonStock 35 87,465 Cancellation of Series G Preferred Stock (150 ) (749,850 ) Balances, March 31, 2010 $ 811 $ - $ - $ 99 $ 4,694 $ 15,009 $ 43,592,194 $ - $ (47,559,383 ) See notes to unaudited consolidated financial statements - 6 - Table of Contents LAS VEGAS GAMING, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOW THREE MONTHS ENDED MARCH 31, 2(UNAUDITED) 2009 2010 Operating activities Loss from continuing operations $ (1,638,963 ) $ (1,083,199 ) Deferred gain recognized on sale of bingo business - (68,991 ) Marketable security received for licensing fee 5,068 - Depreciation and amortization of equipment 70,473 51,619 Bad debt expense 29,154 7,617 Capitalization of PlayerVision costs (320,607 ) - Amortization of debt issuance cost and intangibles 65,470 21,875 Stock-based compensation to employees and consultants 139,747 96,129 Other 879 2,182 Changes in operating assets and liabilities: Accounts receivable 183,453 (31,838 ) Inventories (2,708 ) (51,081 ) Prepaid expenses, deposits and other (94,408 ) 61 Accounts payable (427,813 ) (57,175 ) Accrued salaries (22,458 ) 167,733 Reserve for operating lease - 325,234 Progressive jackpot liability 24,250 9,738 Other (58,447 ) 190,208 Net cash used in continuing operating activities (2,046,910 ) (419,888 ) Income from discontinued operations 178,648 11,768 Net cash used in operating activities (1,868,262 ) (408,120 ) Investing Activities Purchase of property, equipment, and software (33,684 ) - Decrease in jackpot reserve deposits 147,030 - Increase in jackpot reserve deposits (9,557 ) (891 ) Net cash provided by (used in) investing activities 103,789 (891 ) Financing activities Dividend payments on Series F preferred stock (32,877 ) - Redemption of Series F preferred stock (1,000,000 ) - Re-issuance of Series F preferred stock 1,000,000 - Repayment of debt (2,637 ) (2,359 ) Advances from officers and shareholders 1,500,000 - Repayment of advances from shareholders (600,000 ) - Increase in notes payable 212,000 Advances from buyer of bingo business assets 198,687 Collection of stock subscription receivables 3,000 - Sale of common stock 562,500 - Net cash provided by financing activities 1,429,986 408,328 Net (decrease) in cash and cash equivalents (334,487 ) (683 ) Cash, beginning of period 497,529 5,293 Cash, end of period $ 163,041 $ 4,610 Non-cash investing and financing activities Dividends declared on Series I preferred stock 223,932 510,411 Equipment acquired directly with debt proceeds 25,247 Series G preferred stock converted to debt 957,847 Bingo business assets applied to reduce debt 304,136 Reduction of progressive liability for change in method 1,349,332 Non cash advances from Buyer of bingo business assets 69,998 See notes to unaudited consolidated financial statements. - 7 - Table of Contents LAS VEGAS GAMING, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 1.Nature of Operations: Although we have recently focused our resources and energies on the development of our proprietary multimedia delivery system, known as PlayerVision, historically our principal business has been the development and operation of linked-progressive, mega jackpot games, including Nevada Numbers, Super Bonanza Bingo, and Million Dollar Ticket.On March 31, 2009, because of the expiration of our contract with Treasure Island whereby Treasure Island had agreed to maintain the $3.9 million base jackpot bankroll, we shut down Nevada Numbers and Million Dollar Ticket.We may restart the games as soon as funding for the $3.9 million base jackpot is obtained. To partially fund our new strategic focus, we also consummated an agreement to sell our business of distributing bingo equipment and supplies, licensing bingo games, and certain other activities and rights (Note 5 and 11) effective March 1, 2010.Accordingly, the financial results of our bingo business have been retroactively reclassified as discontinued operations. In addition, on November 4, 2009, we entered into an agreement to sell our business of distributing keno equipment and supplies and operating keno games to Session Gaming, Inc. for $100,000 and, through March 31, 2010, have received $52,000 of working capital advances in connection with this transaction.Consummation of this transaction is contingent upon the buyer obtaining gaming licenses in various jurisdictions. 2.Basis of Presentation and Accounting: The accompanying consolidated financial statements have been prepared by us pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”) relating to interim financial statements. Accordingly, certain information normally included in annual financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted. For further information, please refer to our annual financial statements and the related notes included within our Annual Report on Form 10-K for the year ended December 31, 2009, previously filed with the SEC, from which the balance sheet information as of that date is derived. The consolidated financial statements include the accounts of Las Vegas Gaming, Inc. and its wholly-owned subsidiaries and an inactive and immaterial 85%-owned subsidiary.All significant intercompany transactions and balances have been eliminated in consolidation.
